In a habeas corpus proceeding, in the County Court of Orange County, an order dismissing the writ was entered in the office of the clerk of that county on June 4, 1952. By notice of appeal dated July 1, 1952, the relator appealed from the order. The appeal was argued before this court on February 13. 1953. The relator died on or about February 21, 1953. On the stipulation of the attorneys for the respective parties, the appeal is discontinued, without costs. Present — Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ.